Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive..
Applicant argues – “Blow's wireless device does not determine by other means whether the image contains a known object of interest, as a trigger for downloading or prompting the download of a higher resolution version of the image. 
For example, in Figure 8 of Blow, cited by the Office, after downloading an image to a mobile device, an executable program running on the mobile device notifies the device user that a higher resolution version is available and downloads or does not download the better image in response to user input. Telling a user that a better image is available and then downloading it or not in response to the user's input does not constitute the step of determining whether the image in question contains a known object of interest….Because Blow does not disclose a mobile device that determines whether a downloaded image contains a representation of a known object of interest, Blow by definition does not disclose that the mobile device transmits an indication of its positive determination that the downloaded image contains a representation of a known object of interest.”
Examiner’s response – The grounds of rejection does not state the wireless device is determining whether the image contains a known object of interest.  The grounds of rejection indicates the user in Blow makes the determination of an object of interest. In Blow, a user is shown a lower-resolution version of a file such as an image and is notified of a higher-resolution version of a file.   Paragraph 28 explicitly states 
“This provides the viewer with a thumbnail or low-quality version of the image or file, which may be enough to enable the viewer to decide whether the photograph or file is of interest and worth viewing in full (or nearly full) resolution. If the viewer is interested in the file, the viewer may make a selection or otherwise provide an input which allows the social media website to provide the file.” (emphasis added).  
Thus it is clear that when the user decides to request and receive a higher-resolution version of a file, the user has determined the interest as indicated in the rejection.  Essentially the general thrust of the grounds of rejection is Blow is indicative of a manual determination of interest and Bandas provides an form of automating such determination though object recognition processing.  Applicant’s arguments are not persuasive.

Applicant argues – “Blow's other disclosed approach(es) to downloading higher resolution versions of images come no closer to the operations at issue in claim 34. 
Specifically, Blow describes a scenario where a computer device of a user downloads an image from a social media server and subsequently receives a higher resolution version of the image, either from the server or from the computer device of the user that uploaded the image to the server. Blow triggers delivery of the higher-resolution image according to file popularity.”
Examiner’s response – The examiner does not rely on the trigger based on file popularity.  The examiner relies instead on the manual determination by the user as explained above.

Applicant argues – “Instead, Bandas describes techniques for automatically creating digital libraries based on processing images and generating "descriptor data" therefrom. Bandas describes comparing selected object data of a given digital image with objects in an image object library and suggesting descriptor data to the user responsive to recognition matches, and also allowing manual entry of descriptor data by the user, e.g., when there is no match. Thus, while object recognition operations appear in Bandas, these operations are divorced from any context relevant to the use of object recognition at issue in claim 34.”
Examiner’s response – Bandas explicitly uses object recognition processing to determine the indicated descriptor data (paragraph 18).  This descriptor data is indicative of what objects are in an image and subsequently used to determine whether such objects are of interest to a user (paragraph 13, 24, 55).  The claims generical state the use of “applying object recognition processing” without any explicit details as to any particular mechanics and/or functionalities required for the claimed object recognition processing.  It is not clear how Bandas’ use of object recognition processing that leads to determining an image has an object of interest is somehow excluded from the scope of “applying object recognition processing”.  Applicant’s arguments are not persuasive. 

Applicant argues – “Further, with the essential thrust of Blow focused on determining the popularity of an image in a social media sense, the ordinarily skilled person would not have found it obvious to modify Blow so that high-res image downloading was instead triggered for individual users based on whether the devices of those users determined via object recognition that a posted image contained representations of known objects of interest.”
Examiner’s response – As discussed above, popularity is only one embodiment of Blow. Blow explicitly indicates a user can manually determine interest and Bandas shows that such interest determination can also be automatically determined using image recognition.  Bandas explicitly indicates the desire and advantages for having such automation in their background (Paragraphs 2-5).

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34-39, 42-49, 52, 53, 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0166390 by Blow et al. (Blow) in view of US 2005/0193006 by Bandas (Bandas).
With respect to claim 34, Blow teaches a method of operation by a wireless device configured for operation in a wireless communication network, (Fig. 1, 7, 8, paragraphs 25, 28, 70-76) the method comprising: 
receiving a preview digital image from a computer server node via a wireless connection to the wireless communication network;(Fig. 1, 8, paragraph 76 – wireless device downloads a media file which can have a higher resolution version available.  Thus the original lower resolution version can be interpreted as a “preview” image)
determine whether the preview digital image contains a representation of a known object of interest; (Fig 8, paragraph 25, 28, 29 76 – user decides if the image contains the object to interest in determine if the higher resolution should be requested)
responsive to a positive determination: transmitting an indication of the positive determination to the computer server node via the wireless connection; (Fig, 8, paragraph 76 – if a higher resolution is desired based on positive interest, a request for the higher resolution version is sent)
receiving, in response to the transmitted indication, an enhanced digital image from the computer server node corresponding to the preview digital image, or receiving additional image data from the computer server node and forming an enhanced version of the preview digital image using the additional image data; (Fig. 8 paragraph 76 – higher resolution version is received and can be displayed) 
and storing the enhanced digital image or the enhanced version of the preview digital image at least temporarily in the wireless device. (Fig. 8 paragraph 76 – higher resolution version is received and can be displayed indicating storage in some manner)
Blow does not explicitly teach applying object recognition processing to the preview digital image for determining the object of interest.  Bandas teaches that object recognition can be used in determining whether an image contains a representation of a known object of interest. (Paragraph 13, 18,24, 55 – using object recognition logic,  images are compared to known objects using, for example, an image library)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the interest determination of Blow include object recognition as in Bandas.  One would be motivated to have this as the efficiency of identifying particular objects as in Bandas (Paragraphs 2-5) would be beneficial in improving the interest determination of Blow.
With respect to claim 35, Blow as modified teaches the method of claim 34, wherein the known object of interest is known from local information or extracted data therefrom, the local information being resident in the wireless device and associated with a user. (based on the same rationale of the combination above, Bandas uses a local library in determining the object of interest – Bandas paragraph 13, 24, 55)
With respect to claim 36, Blow as modified teaches the method of claim 34, further comprising determining the known object of interest by comparing feature information extracted from the preview image with an object template library stored in the wireless device, the object template library being stored as object data in the wireless device. based on the same rationale of the combination above, Bandas uses a local library in determining the object of interest – Bandas paragraph 13, 24, 55)
With respect to claim 37, Blow as modified teaches the method of claim 34, wherein the known object of interest is known based on at least one of: a user-provided designation for a certain object represented in one or more digital images in a photo library associated with a user; and detection, via object recognition processing applied to the photo library, that more than a defined threshold number of the digital images in the photo library contain representations of the certain object. (based on the same rationale of the combination above, Bandas uses a local library in determining the object of interest, the image library using associations created by the user – Bandas paragraph 24)
With respect to claim 38, Blow as modified teaches the method of claim 34, wherein the known object of interest is defined in known-object data stored in the wireless device, and wherein applying the object recognition processing to the preview digital image comprises correlating or comparing image data comprising the preview digital image, or metrics derived therefrom, with the known-object data stored in the wireless device. (based on the same rationale of the combination above Bandas teaches using object recognition logic,  images are compared to known objects using, for example, an image library paragraph 13, 24, 55)
With respect to claim 39, Blow as modified teaches the method of claim 38, wherein the known-object data comprises facial representation data for one or more reference faces, and wherein correlating or comparing the image data comprising the preview digital image, or metrics derived therefrom, with the known- object data comprises performing facial recognition processing on the preview digital image and comparing any detected faces with the one or more reference faces, wherein the comparison uses a common representation scheme for the detected faces and the reference faces. (based on the same rationale of the combination above Bandas teaches using object recognition logic,  images are compared to known objects using, for example, an image library paragraph 13, 24, 55)
With respect to claim 42, Blow as modified teaches the method of claim 34, wherein the preview digital image has a first resolution, wherein the indication is a request for the enhanced digital image, the enhanced digital image having a second resolution that is higher than the first resolution. (Blow paragraph 71, 76 – preview is a lower resolution compared to requested higher resolution)
Claims 43, 44, 45, 46, 47, 48, 49, 52, 53, 56, 57 are similar in scope to claims 34-39 and 42 and are rejected based on the same rationale. 

Claim 40, 41, 50, 51, 54, 55, 58, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blow and Bandas as applied above and in further view of WO 2006/052390 by SAND CODEX (SAND).
With respect to claim 40, Blow as modified teaches the method of claim 34, wherein the preview digital image has a first resolution  wherein the indication of the positive determination is a request for further image data containing the representation of the known object of interest at a second resolution that is higher than the first resolution, (Blow paragraph 71, 76) but does not explicitly disclose for rendering a region of the preview digital image and wherein receiving the enhanced digital image or the additional image data comprises receiving the further image data as the additional image data and enhancing the region of the preview digital image containing the representation of the known object of interest using the further image data, to obtain the enhanced version of the preview digital image.
Sand teaches regional enhancement of a low-resolution image wherein receiving the enhanced digital image or the additional image data comprises receiving the further image data as the additional image data and enhancing the region of the preview digital image containing the representation of the known object of interest using the further image data, to obtain the enhanced version of the preview digital image. (Sand page 1, lines 18-27, page 3 line 24 to page 4 lin2, page 4 line 9 to page 5 line 5, page 5 line 16 to page 6 line 22)
It would have been obvious to one of ordinary skill before the effective date of the claimed invention to have the enhanced digital image downloading in Blow use regional enhancement as taught in Sand.  One would be motivated to have this to further improve upon saving bandwidth usage or allowing for usage in low-bandwidth situations.
With respect to claim 41, Blow as modified teaches the method of claim 40, wherein the preview digital image comprises a set of macro blocks and wherein requesting the further image data includes identifying the one or more macro blocks constituting the region of the preview digital image containing the representation of the known object of interest.  (Based on the same rationale of the combination above, Sand further teaches regional enhancement can include the use of macro blocks in the form of tiles Page 20 lines 1-8)
Claims 50, 51, 54, 55, 58, and 59 are similar in scope to claims 40 and 41 and are rejected based on the same rationale. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455